                  Case 19-12378-KBO            Doc 1017         Filed 05/14/20         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11

    DURA AUTOMOTIVE SYSTEMS, LLC, et                           Case No. 19-12378-KBO
    al., 1
                                                               (Jointly Administered)

                        Debtors.                               RE: D.I. 908

 CERTIFICATE OF NO OBJECTION REGARDING MONTHLY FEE APPLICATION
    OF DENTONS BINGHAM GREENEBAUM LLP FOR COMPENSATION FOR
SERVICES RENDERED AND FOR REIMBURSEMENT OF EXPENSES AS COUNSEL
TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR THE PERIOD
             FROM MARCH 1, 2020 THROUGH MARCH 31, 2020

             The undersigned hereby certifies that, as of the date hereof, no answer, objection or other

responsive pleading has been received to the Monthly Fee Application of Dentons Bingham

Greenebaum LLP for Compensation for Services Rendered and For Reimbursement of

Expenses as Counsel to the Official Committee of Unsecured Creditors for the Period from

March 1, 2020 through March 31, 2020 [D.I. 908] (the “Application”), filed on April 22, 2020.

The undersigned further certifies that after reviewing the Court’s docket in these cases, no answer,

objection or other responsive pleading to the Application appears thereon. Pursuant to the

Application, objections to the Application were to be filed and served no later than May 13, 2020

at 4:00 p.m. (ET). Pursuant to the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses for Professionals [D.I. 389], dated December 3, 2019, the Debtors are

authorized to pay eighty percent (80%) of the fees and one hundred percent (100%) of the expenses



1
         The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal
tax identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura Operating,
LLC (2304); and NAMP, LLC (3693).



12711410 v1
             Case 19-12378-KBO         Doc 1017      Filed 05/14/20    Page 2 of 2




requested in the Application upon the filing of this Certification of No Objection and without the

need for entry of a Court order approving the Application.

Dated: May 14, 2020                    BENESCH, FRIEDLANDER, COPLAN
       Wilmington, Delaware            & ARONOFF LLP

                                       By: /s/ Jennifer R. Hoover
                                       Jennifer R. Hoover (No. 5111)
                                       Kevin M. Capuzzi (No. 5462)
                                       John C. Gentile (No. 6159)
                                       222 Delaware Avenue, Suite 801
                                       Wilmington, DE 19801
                                       Tel: (302) 442-7010
                                       Fax: (302) 442-7012
                                       Email: jhoover@beneschlaw.com
                                                 kcapuzzi@beneschlaw.com
                                                 jgentile@beneschlaw.com

                                       -and-

                                       James R. Irving (admitted pro hac vice)
                                       April A. Wimberg (admitted pro hac vice)
                                       Dentons Bingham Greenebaum LLP
                                       3500 PNC Tower
                                       101 South Fifth Street
                                       Louisville, KY 40202
                                       Telephone: (502) 587-3606
                                       Facsimile: (502) 540-2215
                                       Email: james.irving@dentons.com
                                               April.wimberg@dentons.com

                                     Counsel to the Official Committee of Unsecured Creditors




                                                2
